Case 3:18-cv-14141-FLW-TJB Document 9 Filed 03/29/19 Page 1 of 5 PageID: 40



  CUOMO LLC
  BY: OSCAR MICHELEN (OM 5199)
  200 Old Country Road
  Suite 2 South
  Mineola, NY 11150-4242
  Tel: 516-741-3222
  Fax: 516 741-3223
  Attorneys for Defendants

  UNITED STATES DISTRICT COURT
  DISTRICT OF NEW JERSEY
  _________________________________________x
  JULIE DERMANSKY

                                Plaintiff,

         -v-
                                                                       ANSWER TO
                                                                       COMPLAINT

  AMMOLAND, INC.,                                         Case No. 18cv14141(FLW)(TJB)
                                Defendant.
  _________________________________________x

  The defendant AMMOLAND, INC., (“Defendant”) by and through its attorneys, Cuomo

  LLC, as and for their Answer to the Complaint of the Plaintiff in this action, respectfully

  sets forth and allege as follows, upon information and belief, based upon the files

  maintained in our office:

                        RESPONSES WITH RESPECT TO THE
                       NATURE OF THE ACTION PARAGRAPH

     1. With respect to the allegations contained in Paragraph 1 of the Complaint, the

  Defendants state that such allegations consist of statements and/or conclusions of law to

  which no responsive pleading is required. However, to the extent that a response may be

  deemed required, the Defendants deny knowledge or information sufficient to form a



                     ANSWER OF DEFENDANT TO COMPLAINT OF PLAINTIFF                            1
Case 3:18-cv-14141-FLW-TJB Document 9 Filed 03/29/19 Page 2 of 5 PageID: 41



  belief as to the truth or falsity of the allegations contained in such Paragraph and

  respectfully refer all matters of law to the Court.

                        RESPONSES WITH RESPECT TO THE
                     “JURISDICTION AND VENUE” PARAGRAPHS

  2. With respect to the allegations contained in Paragraph 2 of the Complaint, the

  Defendant states that such allegations consist of statements and/or conclusions of law to

  which no responsive pleading is required. However, to the extent that a response may be

  deemed required, the Defendant denies knowledge or information sufficient to form a

  belief as to the truth or falsity of the allegations contained in such Paragraph and

  respectfully refer all matters of law to the Court.

  3. With respect to paragraph 3, the defendant does not contest personal jurisdiction.

  4. With respect to paragraph 4, the defendant does not contest venue.

                         RESPONSES WITH RESPECT TO THE
                           “THE PARTIES” PARAGRAPHS

  5. Defendant denies knowledge or information sufficient to form a belief as to the truth or

  falsity of the allegations contained in Paragraph 5 of the Complaint.

  6. Defendant admits the allegations contained in Paragraph 6 of the Complaint.

                          RESPONSES WITH RESPECT TO
                       “STATEMENT OF FACTS” PARAGRAPHS

  7. Defendant denies knowledge or information sufficient to form a belief as to the truth or

  falsity of the allegations contained in Paragraph 7 of the Complaint.

  8. Defendant denies knowledge or information sufficient to form a belief as to the truth or

  falsity of the allegations contained in Paragraph 8 of the Complaint.



                      ANSWER OF DEFENDANT TO COMPLAINT OF PLAINTIFF                           2
Case 3:18-cv-14141-FLW-TJB Document 9 Filed 03/29/19 Page 3 of 5 PageID: 42



  9. Defendant denies knowledge or information sufficient to form a belief as to the truth or

  falsity of the allegations contained in Paragraph 9 of the Complaint.

  10. Defendant denies the allegations contained in Paragraph 10 of the Complaint.

  11. With respect to the allegations contained in Paragraph 11 of the Complaint, the

  Defendants state that such allegations require conclusions of law to which no responsive

  pleading is required. However, to the extent that a response may be deemed required, the

  Defendants deny knowledge or information sufficient to form a belief as to the truth or

  falsity of the allegations contained in such Paragraph and respectfully refer all matters of

  law to the Court.

                          RESPONSES WITH RESPECT TO THE
                              FIRST CLAIM FOR RELIEF

  12. With respect to the allegations contained in Paragraph 12 of the Complaint, the

  Defendant states that the Defendant repeats and realleges the responses in all preceding

  paragraphs as if fully set forth herein.

  13. Defendant denies the allegations contained in Paragraph 13 of the Complaint.

  14. Defendant denies the allegations contained in Paragraph 14 of the Complaint.

  15. Defendant denies the allegations contained in Paragraph 15 of the Complaint.

  16. Defendant denies the allegations contained in Paragraph 16 of the Complaint.

  17. Defendant denies the allegations contained in Paragraph 17 of the Complaint.

  18. Defendant denies the allegations contained in Paragraph 18 of the Complaint.




                      ANSWER OF DEFENDANT TO COMPLAINT OF PLAINTIFF                              3
Case 3:18-cv-14141-FLW-TJB Document 9 Filed 03/29/19 Page 4 of 5 PageID: 43



                        AFFIRMATIVE AND OTHER DEFENSES

  The Defendant asserts the following affirmative and other defenses without assuming any

  burden of production or proof that they would not otherwise have. The Defendant further

  asserts that, to the extent that the Plaintiff’s claims as alleged are vague or unclear, so as

  to render it difficult or impossible to identify and assert every possible affirmative or

  other defense, the Defendant hereby expressly reserves the rights to assert additional

  defenses should further proceedings in this action, including the progress of any

  discovery, reveal that such additional defenses

       AS AND FOR A FIRST DEFENSE TO THE PLAINTIFF’S COMPLAINT

          Any use of the subject photograph constituted a fair use under the law

     AS AND FOR A SECOND DEFENSE TO THE PLAINTIFF’S COMPLAINT

     After its initial publication, the photograph had limited if any commercial value and

                      would not have any license value in the marketplace

      AS AND FOR A THIRD DEFENSE TO THE PLAINTIFF’S COMPLAINT

                          Any use of the photograph was de minimus

     AS AND FOR A FOURTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

             Any damages caused by the use of the photograph were de minimus

       AS AND FOR A FIFTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

     The Defendant states, in the alternative if necessary, that if it may be found to have

            violated any law or regulation, that any such violation was not willful.




                      ANSWER OF DEFENDANT TO COMPLAINT OF PLAINTIFF                                4
Case 3:18-cv-14141-FLW-TJB Document 9 Filed 03/29/19 Page 5 of 5 PageID: 44



      AS AND FOR A SIXTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

  Had Plaintiff sought a license fee for the use of the image, Defendant would not have

  licensed the image.

    AS AND FOR A SEVENTH DEFENSE TO THE PLAINTIFF’S COMPLAINT

  The image had no commercial value as after its initial publication it has been proliferated

  across the Internet and plaintiff has failed to take reasonable steps to enforce any rights in

  the photograph

        RESERVATION OF RIGHTS TO ASSERT ADDITIONAL DEFENSES

  The Defendant states that it currently has insufficient knowledge or information on which

  to form a belief as to whether they may have additional, as yet unstated, defenses

  available. As such, the Defendant expressly reserves the right to assert additional

  defenses, and to seek to amend this Answer to include any such additional defenses, in

  the event that discovery indicates that any such additional defenses would be appropriate.

  WHEREFORE defendant demand judgments in its favor, dismissal of the complaint,

  interest, costs and disbursements and such other and further relief as the court deems just

  and proper.

  Dated: March 29, 2019                          Respectfully submitted,

                                                 /s/ Oscar Michelen /s/

                                                 CUOMO LLC
                                                 BY: Oscar Michelen
                                                 Attorneys for Defendants
                                                 200 Old Country Road     Suite 2 South
                                                 Mineola, NY 11501-4242
                                                 (516)741-3222 fax: (516)741-3223
                                                 Email: omichelen@cuomollc.com


                        ANSWER OF DEFENDANT TO COMPLAINT OF PLAINTIFF                          5
